Citation Nr: 1742623	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-33 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for alcohol abuse.

2. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

3. Entitlement to service connection for a sleep disorder.

4. Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to April 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2016, the Board remanded this case for further development. In the January 2016 Board remand, the Board recharacterized the issues on appeal of entitlement to service connection for depression and anxiety as entitlement to an acquired psychiatric disability, to include depression and anxiety. This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons v. Shinseki. 23 Vet. App. 1, 5 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a sleep disorder, and entitlement to service connection for alcohol abuse are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In August 2017, after the case was returned to the Board, but prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran expressly requesting a withdrawal of the issue of entitlement to nonservice-connected disability pension.



CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to nonservice-connected disability pension have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Neither the Veteran nor his representative has argued otherwise.

II. Withdrawal of Claim

Pursuant to 38 C.F.R. § 20.204 (b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn. The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.

In August 2017, the Veteran submitted a statement in which he expressed his wish to withdraw his claim for entitlement to a nonservice-connected pension. The statement was in writing, included the name of the claimant, the claim number, and the statement that the appeal is being withdrawn. As the Board has not yet issued a decision concerning this claim upon receipt of the statement, criteria are met for withdrawal of this appeal. See 38 C.F.R. § 20.204 (b).

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition. 38 U.S.C.A. § 7105 (d). Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed. Id. 


ORDER

Entitlement to a nonservice-connected pension is dismissed. 


REMAND

Unfortunately, another remand is required in this case. Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In January 2016, the Board remanded this case for a VA etiological opinion concerning any diagnosed sleep disorder or acquired psychological disabilities, including depression and anxiety which were diagnosed in a June 2010 VA examination. In August 2016, the Veteran underwent a VA psychiatric examination. The examiner diagnosed the Veteran with borderline personality disorder. The examiner opined that symptoms existed prior to the military and other than alcohol abuse, nothing occurred during active duty that aggravated his personality disorder. The examiner further opined that that it is less likely than not that the depression, anxiety, or sleep disorder was incurred in or caused by the anxiety and insomnia diagnosed in service. The examiner reasoned that the Veteran's symptoms existed prior to the military and nothing during active duty aggravated his personality disorder or alcohol use. The examiner further opined that the Veteran's problems during active duty were secondary to alcohol abuse and a personality disorder. Finally, the examiner reasoned that the Veteran had three normal sleep examinations and all were normal. 

The January 2016 examiner was unclear in determining whether the Veteran currently has depression, anxiety, and/or a sleep disorder. In the June 2010 VA examination, the examiner diagnosed the Veteran with depression and anxiety. Nevertheless the January 2016 examiner opined that the Veteran's in-service "problems" were secondary to his personality disorder and alcohol disorder and that his personality disorder was not aggravated by service. The Board finds an opinion clarifying whether the Veteran has a diagnosed acquired psychiatric disorder and whether those disabilities were superimposed upon his personality disorder during service, which is a permissible path to service connection. 38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2016); see VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711. 

Further, the January 2016 examiner reasoned that the depression, anxiety, and a sleep disorder were not related to his in-service diagnosis of anxiety and insomnia because he suffered from these symptoms prior to service. 

The Veteran is presumed sound upon entry into service unless a disease or injury is noted upon entry to service. See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012). In this regard, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014). A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the veteran was of sound condition at enlistment. See 38 C.F.R. § 3.304 (b)(1) (2016). However, the recording of such a history in the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue. See id. The Veteran's service entrance examination in October 1974 only noted that he had an appendectomy prior to service. Therefore, because no defect, infirmity, or disorder was noted, with respect to an acquired psychiatric disorder or sleep disorder, when the Veteran was examined in October 1974; the presumption of soundness attaches. See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b)(1). When the presumption of soundness applies, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question preexisted active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service. See Wagner v. Principi, 370 F.3d 1089, 1096 (2004).

Therefore, the Board finds that an addendum examination is warranted in order to determine whether the Veteran has an acquired psychiatric disorder that clearly and unmistakably preexisted entry and not aggravated by service or in the alternative whether the Veteran has a acquired psychiatric disorder which superimposed itself upon the Veteran's diagnosed personality disorder during service. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any updated medical records pertaining to the Veteran's claimed acquired psychiatric disorder and sleep disorder. 

2. Obtain an addendum psychiatric opinion from a VA psychologist or psychiatrist to determine the etiology of any currently diagnosed acquired psychiatric disorder, sleep disorder and alcohol abuse. The examiner is to address the following: 

a). Does the Veteran have a diagnosed acquired psychiatric disorder, to include depression and anxiety along with a personality disorder.

b). Does the Veteran have a current diagnosis of a sleep disorder.

c). IF the Veteran has a diagnosed acquired psychiatric disorder such as anxiety and/or depression, then did it clearly and unmistakably preexist entrance into service. Please identify specific evidence in the record that supports this finding.

And, if the Veteran's diagnosed acquired psychiatric disorder clearly and unmistakably preexisted service, was such disorder clearly and unmistakably NOT aggravated (permanently worsened) in service. 

d). IF the Veteran has a diagnosed sleep disorder then did it clearly and unmistakably preexist entrance into service. Please identify specific evidence in the record that supports this conclusion.

And, if the Veteran's diagnosed sleep disorder clearly and unmistakably preexisted service, was such disorder clearly and unmistakably NOT aggravated in service.

e) IF the Veteran's diagnosed acquired psychiatric disorder did not clearly and unmistakably precede service, then it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder was superimposed upon his personality disorder in service resulting in a current acquired psychiatric disorder. 

f) If the VA examiner determines that any of the disorders other than the personality disorder are at least as likely as not related to service, provide an opinion as to whether the Veteran's alcohol dependence/abuse is at least as likely as not (at least a 50 percent probability) a manifestation of, or caused or aggravated by, the acquired psychiatric disability.

g) A complete rationale should be provided for each opinion given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation.

3. Following completion of the above directive, review the claims file to ensure compliance with this remand. If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4. Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal. If the benefits on appeal remain denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


